02-11-036-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00036-CR
 
 



Doyle Dwayne Shifflett


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
------------
 
FROM THE 90th
District Court OF Young COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
----------
We
abated this cause on September 20, 2011 so that trial counsel, Hon. Mark H.
Barber, could show cause why he should not be held in contempt of court for
failing to complete and file appellant’s brief as ordered.  At the hearing held
September 30, 2011, Barber testified that he had been “hit with four different
appeals at the same time”; that “along with [his] practice, [he] just got
behind”; and that he had “lost his staff” on August 29, 2011, and had “been in
disarray since then.”  Barber also testified that he was “just about done on”
Appellant’s brief, that he just needed to “edit it one more time,” and that he
had planned to file it that day.
But
Appellant testified at the hearing that he no longer wishes to pursue this
appeal, and he filed “Appellant=s Motion To Dismiss Appeal”
below.
Although
filed in the trial court instead of this court, that motion otherwise complies
with rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of this
court having been delivered before we received this motion, we decline to
exercise our contempt powers, grant Appellant’s motion to dismiss, and dismiss
this appeal.  See Tex. R. App. P.
42.2(a), 43.2(f).
 
PER
CURIAM
PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.
 
DO NOT PUBLISH
Tex. R. App.
P. 47.2(b)
 
DELIVERED:  October 20, 2011




[1]See Tex. R. App. P. 47.4.